DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39-58 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  46 contains the trademark/trade names SeprehvirTM, G207, OrienX010, NV 1020, M032, ImmunoVEX and OncoVEXGALV/CD.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe  a herpes simplex virus and, accordingly, the identification/description is indefinite.
Claim 57, which depends from claim 56, recites “wherein the live virus composition is administered prior to, simultaneously with or following the checkpoint inhibitor.”  This phrase is indefinite because claim 56 recites that the live virus composition is administered in combination with a check point inhibitor.  If the composition comprises both the virus and the inhibitor in claim 56, it is unclear how the composition could be delivered separately, wherein the virus is delivered prior to the checkpoint inhibitor, as set forth in claim 57.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US20150150964A1 or US 11260123 B2 ) in view of Stinchcomb et al. (US Patent No. US 8084039 B2; or US20080248551), Makino et al. (US 4985244) and Medicago (2010); and further in view of Burger et al. (2008), Kousoulas et al. (US20130202639A1) and Vanderwalde et al. (WO2014036412A2).
Regarding claims 39-42, Anderson et al. discloses “compositions comprising a live, attenuated or genetically modified herpesvirus and methods of preparing such compositions, in one aspect, the composition comprises at least two or more pharmaceutically acceptable excipients, at least one of which is histidine and at least one of which is a sugar or sugar alcohol. The compositions retain a sufficiently high infectious titer following storage or large-scale manufacturing steps, such as lyophilization.” (Abstract)
[0029] The compositions are generally of a pH of about, e.g., 6-9, 6.5-7.5, 6.5-7.0, 6.6, or 7.4. 
[0031] In one embodiment, the composition comprises histidine and sucrose. In another embodiment, the composition comprises 5-20 mM histidine, 5-15% w/v sucrose or trehalose, 100-200 mM NaCl, and 25-75 mM potassium glutamate and has a pH of about 6.5 to 7.5. In yet another embodiment, the composition comprises 10 mM histidine, 10% w/v sucrose, 160 mM NaCl, 50 mM potassium glutamate, and has a pH of about 6.5 to 7.5, preferably about 7.0.
[0034] The composition may also include urea (including urea derivatives such as e.g., thiourea, allylurea, acetamide, methylcarbamate or butylcarbamate) and/or albumin (e.g., BSA, rHSA). Gelling polymers may also be included such as, for example, gelatin, pectins, alginates, carrageenans and xanthan in concentrations as is known in the art. In certain examples, the stabilizer comprises gelatin.
[0014] Formulations for other live, attenuated viruses are also known. U.S. Pat. No. 4,500,512 (Institut Pasteur, MBarme) describes stabilized lyophilized formulations for the yellow fever virus that include a combination, in phosphate buffered saline (PBS), of lactose, sorbitol, the divalent cations, calcium and magnesium, and at least one amino acid (selected from histidine, alanine, valine, threonine, arginine, methionine, hydroxyproline, lysine, isoleucine, phenylalanine and serine). U.S. Pat. No. 8,084,039 describes formulations for live attenuated viruses particularly for flaviviruses that include a combination, in phosphate buffered saline (PBS), of trehalose, copolymer poloxamer 407, Pluronic F127.RTM. and rHSA.
Anderson et al. US11260123B2 (priority date is 03-15-2013) recites the following claim:
1. A composition consisting of: a live, attenuated or genetically modified herpes simplex virus type-2 (HSV-2) or herpes simplex virus type-1 (HSV-1), 1 mM to 50 mM histidine, sucrose or trehalose, sodium chloride, and glutamate, and has a pH of about 6.5 to 7.5, wherein the composition is in dried form.
Although Anderson et al. does not specifically exemplify compositions of live virus comprising herpes simplex virus, a protein, at least one sugar, sodium chloride and sodium phosphate at pH 7.4, the prior art provides clear suggestion and motivation to combine each of these elements in the design of a live virus composition according to the present invention.  
As stated above the Anderson et al. reference clearly incorporates the teachings of Stinchcomb et al. (US8084039).  This reference teaches compositions for live attenuated viruses, wherein the viruses include Herpesvirus, wherein the composition comprises a phosphate buffered saline buffer, see the following embodiments:
[0061] In certain embodiments, compositions can be described that typically include a physiologically acceptable buffer. Those skilled in the art recognize that a variety of physiologically acceptable buffers exist, including, but not limited to buffers containing phosphate, TRIS, MOPS, HEPES, bicarbonate, other buffers known in the art ad combinations of buffers. In addition, those skilled in the art recognize that adjusting salt concentrations to near physiological levels (e.g., saline or 0.15 M total salt) may be optimal for parenteral administration of compositions to prevent cellular damage and/or pain at the site of injection. Those skilled in the art also will recognize that as carbohydrate concentrations increase, salt concentrations can be decreased to maintain equivalent osmolarity to the formulation. In certain embodiments, a buffering media with pH greater than 6.8 is contemplated; some live, attenuated viruses (e.g. flaviviruses) are unstable at low pH. In another embodiment, physiologically acceptable buffer can be phosphate-buffered saline (PBS).

Makino et al. describes a virus stabilizing formula, see the following: “[a] preparation wherein a vaccine solution is acidified to pH 6.0-6.5 prior to lyophilization by adding a phosphate buffer solution containing a stabilizing agent comprising a gelatin partial hydrolyzate, M.W. approx. 3,000, sorbitol, saccharose, lactose, maltose, L-glutamate and L-arginine...”
Medicago teaches that PBS is a buffer that comprises sodium phosphate and sodium chloride, and further has a pH of 7.4.
One of ordinary skill in the art seeking compositions for live HSV following the teachings of Anderson et al. and Stinchcomb et al., Makino et al. and Medicago would have been motivated to combine these teachings in the design of compositions according to the present invention.  One of ordinary skill in the art would have been motivated to make this combination of elements according to the present invention since the cited prior art provides clear suggestion and motivation to prepare a live HSV composition comprising herpes simplex virus, a protein, at least one sugar, sodium chloride and sodium phosphate at pH 7.4 (Medicago teaches the PBS has a pH of 7.4), since these elements are known to stabilize a live virus composition.
Regarding claim 43, Anderson et al., Stinchcomb, Makino et al., and Medicago, do not teach wherein the HSV stabilizing composition comprising wherein the sugar is myo-inositol.  However, the prior art teaches that adding myo-inositol to virus formulations improves the efficacy of these formulations.  See for example, Burger et al., which teaches that “[O]f current interest are formulations containing myo-inositol, as they retain high viral activity and have low initial water content.” (See the last line of the Abstract of Burger et al.)
With respect to claim 46, Anderson et al. and Stinchcomb et al., Makino et al. and Medicago, do not specifically teach wherein the herpes simplex virus is talimogene laherparepvec, SeprehvirTM, G207, OrienX010, NV1020, M032, ImmunoVEX and OncoVEXGALV/CD.  Moreover, these references do not teach a method for killing tumor cells in a patient comprising administering a live virus composition according to claim 55.
Kousoulas et al. (US20130202639A1) describes the use of oncolytic herpes simplex viruses for the treatment of cancers.  Kousoulas et al. discloses the following embodiments:
[0085] Comparison of safety, delivery, and efficacy of two oncolytic herpes viruses (G207 and NV1020) for peritoneal cancer…Intravesical oncolytic viral therapy using attenuated, replication-competent herpes simplex viruses G207 and Nv1020 is effective in the treatment of bladder cancer in an orthotopic syngeneic model.
Kousoulas et al. further teaches methods for treating a tumor in a mammal comprising the administration of a therapeutic amount of herpes simplex virus (claims section of published US Patent Application.).
Additionally, with respect to claim 47, the cited references do not teach wherein the herpes virus is talimogene laherparepvec.  Additionally, with respect to claim 57, the cited references do not teach that the herpes virus is administered in combination with a check point inhibitor. Vanderwalde et al. (WO2014/036412A2), teaches formulations for treating melanoma comprising talimogene laherparepvec in a buffer comprising 2% sorbitol, 4% inositol in phosphate buffer saline, pH 7.2, see page 13, lines 4-12.  The formulations of Vanderwalde et al. further comprise a checkpoint inhibitor, see pages 13-14.  
Thus, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have modified the compositions produced by the combination of Anderson et al., Stinchcomb et al., Makino et al., Medicago, by substituting the herpes simplex viruses described in Kousoulas et al. or the HSV/checkpoint inhibitor of Vanderwalde et al. into these compositions.  One of ordinary skill in the art would have been motivated to make this modification since Anderson et al., Stinchcomb et al., and Medicago, in combination teach that their disclosed compositions provide highly stable titers of HSV after commonly used storage procedures.  Moreover, since Kousoulas et al. and Vanderwalde et al. teach that the disclosed viruses and formulations are useful in methods for treating a tumor in a patient, the ordinary skilled artisan seeking to increase the efficacy of their treatment would have been motivated to provide stable compositions of HSV having a high titer.  Additionally, it would have been obvious to add myo-inositol to the HSV formulations described in the prior art because, (1)Vanderwalde et al. teach HSV formulations comprising inositol, and (2) Burger et al. teaches that adding myo-inositol to virus formulations causes the virus formulation to retain high viral activity and have low initial water content.
Furthermore, with respect to the specific concentration or percentages of sugar, sodium chloride, sodium phosphate, gelatin, and albumin recited in the claims, the cited references do not specifically disclose all of these limitations in combination.  However, absent evidence of unexpected properties, as per MPEP 2144.05 [R-5], “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANET L. EPPS-SMITH
Primary Examiner
Art Unit 1699



/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699